DETAILED ACTION
This Office Action is in response to Applicant’s application 17/095,671 filed on November 11, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on November 11, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on November 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose the method of claim 1 comprising selectively irradiating a laser beam along a path defined along a boundary between the hole formation area and the active area, the path including first paths spaced apart from each other in a direction substantially parallel to the foldable axis and second paths disposed between the first paths, at a first energy density and at second energy density different from the first energy density, wherein the laser beam is irradiated at the first energy density along the first paths and at the second energy density along the second paths; and forming a set module having a hole by removing the hole formation area from the unfinished set module.
Regarding claim 11, the prior art fails to disclose the method of claim 11 comprising irradiating a laser beam to the active area; and forming a set module in which a module hole is defined through the unfinished set module by irradiating to the first areas a laser beam at a first energy density and irradiating a laser beam to the second areas at a second energy density greater than the first energy density.
Claims 2-10 and 12-20 depend directly or indirectly on claims 1 or 11 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice or references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893